  Case 4:19-cv-02007 Document 20 Filed on 02/12/20 in TXSD Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JOSE CARRILLO,                                §
      Plaintiff,

V.                                            §       CIVIL ACTION NO. 4:19-cv-2007

TERRA TEX COMMERCIAL GROUNDS
MAINTENANCE, INC.,
     Defendant.              §                        JURY DEMANDED


            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       Plaintiff, Jose Carrillo (“Plaintiff”), and Defendant, Terra Tex Commercial

Grounds Maintenance, Inc. (“Defendant”), jointly submit the following stipulation of

dismissal with prejudice, under Federal Rule of Civil Procedure 41(a)(1)(A)(ii):

       1.      Plaintiff sued Defendant for employment law claims, which the parties

have since resolved.

       2.      Plaintiff and Defendant seek the dismissal of this case in its entirety.

       3.      This case is not a class action.

       4.      A receiver has not been appointed.

       5.      This case is not governed by any federal statute that would require court

order for dismissal.

       6.      Plaintiff has not dismissed an action based on or including the same claims

as those presented in this case.

       7.      The dismissal sought herein is with prejudice.
  Case 4:19-cv-02007 Document 20 Filed on 02/12/20 in TXSD Page 2 of 2




Respectfully submitted,

THE BUENKER LAW FIRM                   MISHOE MILLER LAW, PLLC

/s/ Josef F. Buenker                   /s/ Michelle Mishoe Miller
Josef F. Buenker                       Michelle Mishoe Miller
Texas Bar No. 03316860                 State Bar No. 24044991
jbuenker@buenkerlaw.com                Fed. Bar No. 997007
2060 North Loop West, Suite 215        michelle.miller@mishoemillerlaw.com
Houston, Texas 77018                   4309 Yoakum Blvd.
713-868-3388 Telephone                 Houston, Texas 77006
713-683-9940 Facsimile                 713-409-2719 Telephone
                                       832-550-2073 Facsimile
COUNSEL FOR PLAINTIFF
JOSE CARRILLO                          ATTORNEY-IN-CHARGE FOR
                                       DEFENDANT TERRA TEX
                                       COMMERCIAL GROUNDS
                                       MAINTENANCE, INC.
